Case: 1:15-cv-00713 Document #: 291 Filed: 10/15/20 Page 1 of 1 PageID #:3620

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Francisco Romero
                                 Plaintiff,
v.                                                Case No.: 1:15−cv−00713
                                                  Honorable Sharon Johnson Coleman
Michael P. Atchison, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 15, 2020:


       MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants'
motion to seal dkt. no. 283 and exhibits [290] is granted. The Clerk's Office is directed to
seal docket entry 283, defendants local rule 56.1 statement and its attached exhibits.
Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
